PER CURIAM.
Appellant seeks the reversal of a judgment granting to respondent a divorce. No useful purpose would be served -by a statement of the facts or a discussion of the law applicable thereto. While the matter is not entirely free from doubt, nevertheless the court is of the opinion, upon a consideration of the entire record, that the judgment should be affirmed. No costs on this appeal, in addition to those heretofore paid, will be allowed; nor will appellant be held chargeable with the payment of the fees of respondent’s attorney for services in taking or perfecting the appeal, or in this court.
The judgment and order are affirmed.